Citation Nr: 0601124	
Decision Date: 01/13/06    Archive Date: 01/19/06

DOCKET NO.  98-14 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia



THE ISSUE

Entitlement to service connection for the claimed residuals 
of a gunshot wound of the abdomen claimed as secondary to his 
service-connected syncope.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel




INTRODUCTION

The veteran had active service from July 1977 to July 1981 
and from March 1982 to February 1991.  

This appeal initially came to the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the RO.  

It was previously before the Board in August 2004, but was 
remanded for additional development.  

The Board then determined that additional development was 
still required, and sought an expert medical opinion from the 
Veterans Health Administration (VHA).  This opinion was 
obtained in September 2005.  



FINDINGS OF FACT

1.  Service connection was established for recurrent episodes 
of loss of consciousness, probably syncope, in April 1991.

2.  The veteran is show to have sustained a gunshot wound to 
his abdomen in August 1994 in an event that was characterized 
by a police record as having been an accidental shooting.  

3.  It is shown as likely as not that the circumstances 
surrounding the incident when the veteran was injured by the 
self-inflicted gunshot wound were consistent with his asserts 
that the events were precipitated by his loss of 
consciousness due to the service-connected syncope 
disability.  



CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
disability manifested by the residuals of a gunshot wound of 
the abdomen is proximately due to or the result of his 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.310(a) (2005). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks service connection for the residuals of his 
gunshot wound to the abdomen as the manifestations of his 
service-connected for recurrent episodes of loss of 
consciousness, which is probably syncope.  

The veteran asserts that he was handling his gun when he 
experienced a loss of consciousness and accidentally 
discharged the gun, injuring himself.  

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim.  

The Board finds that the duty to notify and duty to assist 
the veteran has been met in this case.  Furthermore, given 
the favorable nature of this decision, any failures in the 
duty to notify or duty to assist are harmless error, as it 
has failed to result in any prejudice to the veteran.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).  

The service medical records show that the veteran received a 
medical discharge.  The findings of an October 1990 Medical 
Board included a diagnosis of recurrent syncope of unknown 
cause, which did not exist prior to entrance.  

Service connection for recurrent episodes of loss of 
consciousness, probably syncope, was established in an April 
1991 rating decision.  A 10 percent evaluation was assigned 
for this disability, effective on February 16, 1991 date of 
discharge.  The evaluation for this disability has remained 
unchanged since that time.  

The VA treatment records from June 1994 show that the veteran 
had a history of multiple syncopal episodes.  There had been 
six such episodes during the past four months.  There was no 
warning before these episodes, although they could be 
preceded by headaches.  

The private medical records from August 1994 indicate that 
the veteran was admitted for trauma surgery following a 
single gunshot wound to the abdomen.  He was found to have 
injuries to the small bowel and its mesentery, as well as the 
left kidney.  

An August 1994 police report describes the accident scene.  A 
specific cause was not identified.  However, it was described 
as being an accidental shooting, apparently based on the 
accounts of two witnesses.  

A September 1994 VA examination noted that the veteran had 
experienced seizures since 1979.  He had recently sustained a 
gunshot wound of the abdomen.  As a result, some of his large 
bowel, left kidney, and left lung had been removed.  

The evidence includes numerous reports and examinations which 
describe the veteran's symptoms and contain opinions as to 
the causes and severity of his syncopal episodes.  However, 
none of these records contain an opinion as to whether his 
gunshot wound might have been caused by his service connected 
syncope episodes.  

In the September 2005 VHA opinion, the examiner states that 
all three volumes of the veteran's claims folder had been 
reviewed.  It was noted that there was no primary objective 
evidence about the veteran's condition at the moment his gun 
discharged in August 1994.  Five possible etiologies of the 
veteran's loss of consciousness were reviewed, and it was 
further noted that some potentially useful information was 
not available.  

However, the examiner noted that all parties accepted that 
the veteran suffered episodes of loss of consciousness.  The 
veteran's description of his sensory state at the time of the 
accident was highly compatible with a syncopal or near 
syncopal episode, and was also compatible with a more subtle 
lapse in attention related to sleep fragmentation and sleep 
apnea.  A seizure was also possible.  

Therefore, the examiner opined that it was at least as likely 
at not that firing of the gun was caused by the service-
connected organic neurological condition, leading to 
transient impaired consciousness.  

The Board finds that service connection for the residuals of 
a gunshot wound of the abdomen claimed as secondary to 
service-connected syncope is warranted in this case.  The 
veteran was service connected for loss of consciousness and 
syncope at the time of the accident, and there is no evidence 
to suggest that service connection was granted in error.  

Furthermore, while the only evidence of the veteran's state 
of mind at the time of the accident are his recollections, 
there is no evidence to the contrary that would demonstrate 
that the veteran had remained completely lucid prior to his 
injury or that the accidental shooting had had some other 
cause.  

Finally, the only medical opinion regarding the likely 
etiology of the injury is the September 2005 VHA opinion, 
which found that it was as likely as not that the veteran's 
assertion about the accidental firing were compatible with 
his having suffered some loss of consciousness at that time 
due to service-connected neurological condition.  

Therefore, as the evidence is in relative equipoise, the 
benefit of the doubt must be resolved in favor of the 
veteran, and service connection established.  38 U.S.C.A. 
§ 5107(b). 



ORDER

Service connection for the residuals of a gunshot wound of 
the abdomen as secondary to his service-connected disability 
is granted.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


